Title: To Benjamin Franklin from Sarah Bache, 12 July 1781
From: Bache, Sarah Franklin
To: Franklin, Benjamin


Dear & Honoured Sir
Philadelphia July 12 1781
Major Franks, a young Gentleman who has been in the American Army since the beginning of the War, will deliver you this, I beg leave to introduce Him to your notice and Friendship, he can acquaint you all about the Children and Family, as he very frequently saw us all together— there is a Vesel to sail in a few days by which I shall write largely, remember me afectionately to Temple, any notice that he shall take of major Franks, I shall look upon myself obliged to him for.
I am as ever your Dutiful and Afectionate Daughter
S Bache
Major Franks
 
Addressed: His Excellency / Dr. Benjamin Franklin / Minister Plenipoy. from the United / States of No. America at the / Court of Versailles / Favored by Major Franks
